DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, and the species of siRNA and Alzheimer’s disease, in the reply filed on January 10, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.
Claims 1-6 are examined upon their merits.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application claims the benefit of US Provisional No. 62/713475 filed August 1, 2018.  
Claims 1-6 are given an earliest effective filing date of August 1, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 14, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant has possession of and what Applicant is claiming. Claim 2 recites “an inhibitor of the up-regulated gene in the subject”, which encompasses a genus of inhibitory molecules.  Claim 3 depends from Claim 2, and limits the inhibitor to a sub-genus of molecules – the elected siRNA- therefore this claim is included in the rejection.  These claims do not require that the “inhibitor” or siRNA molecule possess any distinguishing feature.  
Claim 5 recites “neurological disease is associated with astrocyte abnormalities” and a person having ordinary skill in the neurological arts would not at once envisage the diseases 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see MPEP 2163(II)(3)(a)( i)(A), reduction to drawings MPEP 2163(II)(3)(a) (i)(B), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus MPEP 2163(II)(3)(a) (i)(C). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
In the instant case, Claim 2 recites a genus of inhibitory molecules and claim 3 limits that to the instantly-elected sub-genus of siRNA molecules that have the requisite function of inhibiting the up-regulated gene.  Regarding siRNA inhibitors of the claims the specification only one species within this sub-genus: (paragraphs [0007] and [0008]) “the inhibitor of CHI3L1 is an RNAi such as shRNA and siRNA … targeting the CHI3L1 receptor.”   The specification fails to describe any specific CHI3L1 receptor siRNA species.  The disclosure, however, does teach a two CHI3L1-targeting shRNAs (shRNA-1 and shRNA-2) (paragraphs [0022]-[0024], 
  Additionally, the specification fails to provide a representative number of species for the recited genus. While Table 2 lists top genes that were up-regulated in Alexander Disease (“AxD” of the disclosure) relative to control, the specification discloses only two species of shRNA that target one specific up-regulated gene, CHI3L1.  Thus, the specification fails to provide adequate description for the genus of inhibitors encompassed by the claims.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, or representative number of species, the specification does not provide adequate written description of the claimed genus.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).


Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the in vitro method comprising correcting the up-regulated expression of CHI3L1 in iPSC cells derived from Alexander Disease patients, the correcting comprising contacting the cells with the two CHI3L1-targeting shRNAs of shRNA-1 and shRNA-2 (Figures 13C through 13F), does not reasonably provide enablement for the method comprising any other disease, any other gene, or any other (elected) RNA-based inhibitor.  The specification does not enable any person skilled in the art to which it pertains, or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure would require undue experimentation include:
A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
 In re Wands, 8 USPQ2d, 1400 (CAFC 1988) and MPEP 2164.01.
	With respect to claim breadth, the standard under 35 U.S.C. §112, first paragraph, entails the determination of what the claims recite and what the claims mean as a whole. In addition, when analyzing the scope of enablement, the claims are analyzed with respect to the teachings of the specification and are to be “given their broadest reasonable interpretation consistent with the specification.”  See MPEP 2111 [R-5]; Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005); and In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 51 (CCPA 1969). 
As such, the broadest reasonable interpretation of the claimed method is that it provides a method of detecting any abnormal expression of one or more genes associated with any neurological disease, comprising: differentiating astrocytes from induced pluripotent stem cells (iPSCs) obtained from one or more healthy control subjects; differentiating astrocytes from iPSCs obtained from a subject suffering from the neurological disease; performing a transcriptome analysis of the astrocytes derived from the subject suffering from the neurological disease and a transcriptome analysis of the astrocytes derived from the one or more healthy control subjects; comparing the results of both transcriptome analyses to identify one or more genes that are substantially differentially expressed in the subject suffering from the neurological disease comparing to the one or more healthy subjects; and correcting the expression of any of the one or more substantially differentially expressed genes, wherein complete or partial restoring of one or more phenotypes of the neurological disease after gene expression correction indicates that the one or more substantially differentially expressed genes are associated with the neurological disease; wherein abnormal expression is corrected by administering an effective amount of any inhibitor of any up-regulated gene to the subject. Applicant has elected an siRNA inhibitor for initial prosecution.  A skilled artisan would not know how to use the method with a reasonable expectation of success based solely on what is disclosed in the specification. 
	Regarding correcting abnormal gene expression, and specifically comprising the instantly-elected inhibitory RNA products, the specification teaches the method comprising correcting the up-regulated expression of CHI3L1 in Alexander Disease iPSC-derived astrocytes via administering CHI3L1-targeting two short hairpin RNAs (shRNAs) (Figures 13C through 
	This demonstrates success in an in vitro model only and is specific for this single gene and its correction by contacting cells with CHI3L1-targeting small hairpin RNAs; this does not predict successful correcting in vivo upon “administering an effective amount of an inhibitor [siRNA] …to the subject”, as claimed.  Much unpredictability remains for cell-specific targeting of small interfering/hairpin RNAs due to both off-target and cytotoxic effects. The following reference teaches off-target effects (OTE) are problematic in shRNA-based screens “because shRNAs against multiple unintended targets can be generated by alternate transcriptional start sites within lentiviral shRNA constructs. This phenomenon may have a significant contribution to the low confirmation rates in shRNA screens and the relatively low cross-validation rate between shRNA and siRNA screens” (pg. 1032, first paragraph of ‘Dealing with OTE’; Wade M., Journal of Biomolecular Screening, Vol. 20(8) 1027–1039, 2015). 
	The standard of an enabling disclosure is not the ability to make and test if the invention works but one of the ability to make and use with a reasonable expectation of success.  A patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  The art prior to filing had suggested genetic screens and gene correction for the treatment of neurological diseases but several hurdles had yet to be overcome.  The following prior art reference teaches, “Until recently, the method of choice for genetic screens in human cells consisted of RNAi. However, results from genome wide 
as neurons” (pg. 483, last paragraph of second column and Figure 1C schematic that discloses iPSC astrocytes; Kampmann, M. Trends in Molecular Medicine, June 2017, Vol. 23, No. 6).  Yet the reference concludes that further experimentation is required in order to screen other iPSC-derived cells.   The specification as filed has not overcome the unpredictability within the art.  Therefore, a person having ordinary skill would have to perform further experimentation in order to use the method commensurate in scope with the breadth of the claims.
The instant specification is not enabling because one cannot follow the guidance presented therein, or within the art at the time of filing, and practice the claimed method without first making a substantial inventive contribution. Without explicit guidance, in the disclosure as filed, a person having ordinary skill would have to perform further experimentation in order to perform transcriptome analysis of the iPSC-derived astrocytes derived from subjects suffering from neurological diseases as broadly claimed, to correct the expression of the one or more substantially differentially expressed genes by administering an effective amount of any inhibitor of the up-regulated gene to the subject.  Given that the nature of the invention is in vivo correction of abnormal gene expression and since the claims broadly encompass multiple diseases, genes, and inhibitors, then undue further experimentation would be required in order to demonstrate the method could be performed with a reasonable expectation of success.  

	
A note about 35 U.S.C. 101.  While the claim clearly recites the judicial exceptions of “comparing” transcriptomes and “identify[ing]” genes, both of which are mental processes that can be performed with the practitioner’s mind or with the aid of a computer and are abstract concepts that the courts have held as being not patent eligible subject matter, the additional step of correcting the abnormal expression of genes integrates the judicial exception(s) into a practical application. Therefore, the claim is not “directed to” the judicial exception itself (STEP 2A, Prong Two: YES) and qualifies as eligible subject matter under 35 U.S.C. 101 (See PEG 2019, pg. 11, Figure 2, Pathway B).
	
Conclusion
No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/Examiner, Art Unit 1649